DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
This Office Action is in response to the application filed on 12/18/2019.  The Patent Trial and Appeal Board reversed the rejection(s) of 1-5, 7-13,and 15-23. Claims 1-5, 7-13, 15-23 and 25 are presently pending and are presented for examination.

Allowable Subject Matter
Claims 1-5, 7-13, 15-23 and 25 are allowed.

The following is a statement of reasons for reasons for allowance:  

Regarding independent claim(s) 1   although the prior art discloses A method of wirelessly charging batteries of devices, comprising: detecting a wireless power receiving device being present on a charging apparatus; determining that the wireless power receiving device is communicating with the charging apparatus via a first communication protocol; determining that a Near Field Communication (NFC) device is in communication range of the charging apparatus, wherein the NFC device is configured to communicate via a second communication protocol different from the first communication protocol, the prior art of record does not disclose or teach the combination of:

“determining whether the NFC device is built into the wireless power receiving
device based on information received from the wireless power receiving device via the first communication protocol that identifies whether the NFC device is a component of the wireless power receiving device; if determined that the NFC device is not built into the wireless power receiving device, mute a wireless power transfer from the charging apparatus; and if determined that the NFC device is built into the wireless power receiving device, enable a wireless power transfer from the charging apparatus.”

Regarding independent claim(s) 10   although the prior art discloses A system for wirelessly charging batteries of devices, comprising: a transmission coil to wirelessly transmit electrical current to a wireless power receiving device present on a charging apparatus; a capacitive sensor to detect the wireless power receiving device being moved toward the charging apparatus; a wireless communication device to receive signals from the wireless power receiving device via a first communication protocol, the signals indicating whether the wireless power receiving device is compatible with a wireless charging standard; a Near Field Communication (NFC) reader to communicate with an NFC device in communication range of the charging apparatus wherein the NFC reader is configured to communicate via a second communication protocol
different from the first communication protocol; and an electronic processor communicatively coupled to each of the transmission coil, the capacitive sensor, the wireless communication device, and the NFC reader, the electronic processor to: determine that an NFC device is in communication range of the NFC reader, the prior art of record does not disclose or teach the combination of:

“determine whether the NFC device is built into the wireless power receiving
device based on the data received from the wireless power receiving device via the first communication protocol that identifies whether the NFC device is a component of the wireless power receiving device; if determined that the NFC device is not built into the wireless power receiving device, mute a wireless power transfer from the transmission coil; and if determined that the NFC device is built into the wireless power receiving device, enable a wireless power transfer from the charging apparatus.”

Regarding independent claim(s) 19   although the prior art discloses A non-transitory computer-readable medium comprising instructions that control the processor to: detect a wireless power receiving device being present on a charging apparatus; determine that the wireless power receiving device is communicating with the wireless power receiving device via a first communication protocol; determine that a Near Field Communication (NFC) device is in communication range of the charging apparatus, wherein the NFC device is configured to communicate via a second communication protocol different from the first communication protocol, the prior art of record does not disclose or teach the combination of:

“determine whether the NFC device is built into the wireless power receiving device based on information received from the wireless power receiving device via the first communication protocol that identifies whether the NFC device is a component of the wireless power receiving device; if determined that the NFC device is not built into the wireless power receiving device, mute a wireless power transfer from the charging apparatus; and if determined that the NFC device is built into the wireless power receiving device, enable a wireless power transfer from the charging apparatus.” 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYNESE MCDANIEL whose telephone number is (313)446-6579.  The examiner can normally be reached on Monday - Thursday: 8:00 am - 5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Drew A. Dunn can be reached on 571-272-2312.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



/TYNESE MCDANIEL/
Examiner, Art Unit 2859


	
	
/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859